












                                          Exhibit 10.16

December 4, 2007








Mr. David L. Boren
Office of the President
University of Oklahoma
660 Parrington Oval, Room 110
Norman, OK 73019


Dear David:


This will confirm the following agreement relating to the deferral of your
director's fees in 2008.


1.           All director's fees and retainers ("Fees")  payable to you in
connection with your service on the boards of directors (including committees of
such boards) of AMR Corporation and American Airlines, Inc. for the period
January 1, 2008 through December 31, 2008 , will be deferred and paid to you in
accordance with this letter agreement.


2.           Fees will be converted to Stock Equivalent Units in accordance with
the Directors' Stock Equivalent Purchase Plan, a copy of which is attached
hereto as Exhibit A (the "Plan").


3.           On the 30th business day after the date when you cease to be a
Director of AMR Corporation and any affiliates, and cease rendering services,
the Stock Equivalent Units accrued in 2008 pursuant to the Plan will be
converted to cash and paid to you in a lump sum by multiplying the number of
such Stock Equivalent Units by the arithmetic mean of the high and the low of
AMR stock (“fair market value”) during the month when you ceased to be a
Director of AMR Corporation and any affiliates, and cease rendering
services.  Payment cannot be accelerated.
 
4.           In the event of your death, the number of Stock Equivalent Units as
of your date of death will be multiplied by the fair market value of AMR stock
during the calendar month immediately preceding your death, and the amount paid
to Molly Boren.  The payment contemplated by this paragraph 4 will be made on
the 30th business day following the date of your death.













 
 

--------------------------------------------------------------------------------

 







If the foregoing is satisfactory to you, please indicate by signing one of the
originals (two are enclosed) and returning it to me.


Very truly yours,


/s/ Kenneth W. Wimberly




Kenneth W. Wimberly
Corporate Secretary




Accepted and agreed:








__/s/ David L. Boren_     _______
David L. Boren




_December 6, 2007  __________
Date



























